  Case 1:21-cv-00120-MN Document 24 Filed 05/12/21 Page 1 of 1 PageID #: 650




                                           May 12, 2021

The Honorable Maryellen Noreika                               VIA ELECTRONIC FILING
United States District Court
844 N. King Street
Wilmington, DE 19801-3556

       Re:     Vertigo Media, Inc. and Remote Media LLC v. Earbuds Inc.,
               C.A. No. 21-120-MN


Dear Judge Noreika,

       Defendant Earbuds Inc. (“Earbuds”) respectfully requests, pursuant to L.R. 7.1.4, that the
Court convene an oral argument on Earbuds’s pending motion to dismiss (D.I. 12). Briefing on
the motion was completed on May 5, 2021.

        In support of this request for oral argument, Earbuds notes that under the current schedule
in connection with Plaintiff’s request for a preliminary injunction (D.I. 20), there is a significant
amount of work to be done between now and the end of June, with additional work slated in July
and August, all of which will be greatly affected if the motion to dismiss is granted. Given the
immediate tasks that are ongoing under the current preliminary injunction schedule, Earbuds
respectfully requests that the Court schedule an oral argument on this motion as promptly as the
Court’s calendar will reasonably permit.

                                                      Respectfully,

                                                      /s/ Andrew C. Mayo

                                                      Andrew C. Mayo (#5702)

ACM/mlk

cc:    All Counsel of Record (via electronic mail)
